
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 237
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mrs. Davis of
			 California (for herself and Ms.
			 Ros-Lehtinen) submitted the following concurrent resolution; which
			 was referred to the Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for the presentation of the Congressional Gold Medal to the Women
		  Airforce Service Pilots.
	
	
		1.USE OF THE ROTUNDA OF THE
			 CAPITOL FOR THE PRESENTATION OF THE CONGRESSIONAL GOLD MEDALThe rotunda of the United States Capitol is
			 authorized to be used on March 10, 2010, for a ceremony to present the
			 Congressional Gold Medal to the Women Airforce Service Pilots. Physical
			 preparations for the conduct of the ceremony shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
		
